DETAILED ACTION
This is a response to the Amendment to Application # 16/876,534 filed on July 14, 2022 in which claims 1, 7, 11, 17, and 20 were amended and claims 5, 6, 15, and 16 were cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-4, 7-14, and 18-20 are pending, which are rejected under 35 U.S.C. §§ 112(a) and 103.

Claim Interpretation
Claim 1 recites a method claim including the limitations “identifying a user-selected existing content based on receiving, from the client device, a selection of one of the plurality of existing content from the search result; and in response to receiving the selection of the one of the plurality of existing content from the search result, incorporating the user-selected existing content and the corresponding supporting idea type attribute in the tree structure of the document.” (Emphasis added). Each of identifying and the incorporating is performed either “based on” or “in response to” receiving a selection of data. However, the receiving is never actually required by the present claim. Thus, the broadest reasonable interpretation of this limitation does not require the identifying or incorporating to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional). See, e.g., Ex parte Sheinfeld Appeal No. 2018-007091 (PTAB 2019) at *13; Ex Parte Vdovjak 2018-007087 (PTAB 2019) at 18; Ex parte Ionescu 2018-002662 (PTAB 2018) at *4; Ex parte Shier 2017-011168 (PTAB 2019) at *23; and Ex parte Blight 2017-006004 (PTAB 2018) at *12 (supporting the interpretation that “upon” limitations are conditional).

Claims 1, 11, and 20 includes reference to a “social network application.” The plain and ordinary meaning of a social network is a website or online service that facilitates social communication.1 Further, this is merely reciting that the intended use of the application is to facilitate social communication. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 
Additionally, these claims recite the limitation “where the published document indicates” a series of data. The plain and ordinary meaning “indicates” does not require that data to be displayed, merely for the document to reference the data in some manner, and would include instances where the data is stored as metadata.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 7-14, and 18-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 11, and 20, Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation “wherein the published document indicates … a metric indicating a percentage of shared ideas between an author of the document on the social network application and a reader of the document on the social network application” in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). Although Applicant cites to Fig. 12 as providing support for this feature, this figure merely displays “0.76% SHARED IDEAS.” In other words, nothing in Fig. 12, or anywhere else in the specification, provides support that this percentage of shared ideas is “between an author of the document on the social network application and a reader of the document on the social network application.” Therefore, claims 1, 11, and 20 fail to comply with 35 U.S.C. § 112(a).

Regarding claims 2-10 and 12-19, these claims depend from either claim 1 or 11 above and, therefore, inherit the rejection of that claim. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, 8, 10, 11, 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gall et al., US Publication 2019/0340230 (hereinafter Gall) in view of Garsiel et al., How Browsers Work: Behind the scenes of modern web browsers; August 5, 2011; HTML5 Rocks; 52 pages (hereinafter Garsiel), as applied to the instant claims, and in further view of Novick et al., US Publication 2017/0295126 (hereinafter Novick), and further in view of Fortuna et al., US Publication 2010/0185934 (hereinafter Fortuna).

Regarding claim 1, Gall discloses a computer-implemented method comprising “receiving, from a client device, a user-selected idea type attribute of a structured document template … operating on a server” (Gall ¶¶ 18, 23-24, see also ¶¶ 10-11) by receiving a business attribute for a document template from a user (Gall ¶ 24) and indicating that the attribute relates to the type of business, making it an “idea” as claimed. Gall also indicates that this template is of data, making it a posting (Gall ¶ 23) and that it may be for “social networking applications.” (Gall ¶ 18). Additionally, Gall discloses “identifying a supporting idea type attribute based on the user-selected idea type attribute and taxonomy rules for the structured document template” (Gall ¶¶ 23-24) by identifying the included template data (i.e., supporting idea type attributes, ¶ 23) and the corresponding mappings (i.e., taxonomy rules for the templates, ¶ 24). Further, Gall discloses “receiving a user-selected supporting idea type attribute and content of the user-selected supporting idea type attribute” (Gall ¶ 27) by receiving user edits to the template data. Moreover, Gall discloses “generating a document” (Gall ¶ 37) by allowing the user to publish the document as a website. Likewise, Gall discloses “publishing the document on the social networking application” (Gall ¶¶ 9, 18) by disclosing that the user may publish the document (Gall ¶ 9) and that it may be a document networking application. (Gall ¶ 18). Finally, Gall discloses “wherein the published document includes … an identification of the user-selected idea type attribute of the document” (Gall Fig. 2 and ¶ 20) because the website template includes the template category, which is the user-selected idea type attribute of the document. 
Although Gall discloses that the document is a website, it does not specify the formation of a tree structure and, therefore, does not appear to explicitly disclose “forming a tree structure of the structured document template based on the user-selected idea type attribute, the user-selected supporting idea type attribute, and the content of the user-selected supporting idea type attribute; [and] generating a document based on the tree structure.” Additionally, Gall does not appear to explicitly disclose “wherein the published document indicates an identification of an author of the document, an identification of the user-selected idea type attribute of the document, a metric indicating a percentage of shared ideas between an author of the document on the social network application and a reader of the document on the social network application.” Finally, Gall does not appear to explicitly disclose “receiving, from the client device, a content search query related to the content of the user- selected supporting idea type attribute, providing, to the client device, a search result in response to receiving the content search query; the search result comprising a plurality of existing content related to the user-selected supporting idea type attribute, and a corresponding supporting idea type attribute, the existing content being based on previously generated documents using the structured document template; identifying a user-selected existing content based on receiving, from the client device, a selection of one of the plurality of existing content from the search result; and in response to receiving the selection of the one of the plurality of existing content from the search result, incorporating the user-selected existing content and the corresponding supporting idea type attribute in the tree structure of the document.”
However, Garsiel discloses that all web browsers form a tree structure (i.e., the render tree) of the structured document template (i.e., the CSS file) based on the data within the document and the template and then generate a document based on that tree structure. (Garsiel 26-27, Render tree construction).
One of ordinary skill in the art prior to the effective filing dates of the present invention would have recognized that when Garsiel was combined with Gall, the render tree of Garsiel would include the data of Gall including the user-selected idea type attribute, the user-selected supporting idea type attribute, and the content of the user-selected supporting idea type attribute and then the document would be generated based on that. Therefore, the combination of Gall and Garsiel at least teaches and/or suggests the claimed limitations “forming a tree structure of the structured document template based on the user-selected idea type attribute, the user-selected supporting idea type attribute, and the content of the user-selected supporting idea type attribute; [and] generating a document based on the tree structure,” rendering them obvious.
Gall and Garsiel are analogous art because they are from the “same field of endeavor,” namely that of website rendering. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gall and Garsiel before him or her to modify the website of Gall to include the render tree of Garsiel.
The motivation for doing so would have been that such an operation is how all major web browsers function and the process is defined in web standards set forth by W3C (Garsiel 4-5) and, therefore, conforming to such a process makes the invention of Gall interoperable with a wider audience.

The combination of Gall and Garsiel does not appear to explicitly disclose “wherein the published document indicates an identification of an author of the document, an identification of the user-selected idea type attribute of the document, a metric indicating a percentage of shared ideas between an author of the document on the social network application and a reader of the document on the social network application.” Finally, the combination of Gall and Garsiel does not appear to explicitly disclose “receiving, from the client device, a content search query related to the content of the user- selected supporting idea type attribute, providing, to the client device, a search result in response to receiving the content search query; the search result comprising a plurality of existing content related to the user-selected supporting idea type attribute, and a corresponding supporting idea type attribute, the existing content being based on previously generated documents using the structured document template; identifying a user-selected existing content based on receiving, from the client device, a selection of one of the plurality of existing content from the search result; and in response to receiving the selection of the one of the plurality of existing content from the search result, incorporating the user-selected existing content and the corresponding supporting idea type attribute in the tree structure of the document.”
However, Novick discloses a social medial system for publishing documents “wherein the published document indicates an identification of an author of the document [and] a metric indicating a percentage of shared ideas between an author of the document on the social network application and a reader of the document on the social network application” (Novick ¶¶ 22, 25, and Figs. 3A-3B) by giving an example interface for social media articles that include an author name (e.g., Akbar, Fig. 3A) and a percentage indicator of how many readers share the idea of “#Binary1” or “#Binary2” with the author. (Fig. 3B). 
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Novick was combined with Gall and Garsiel, the webpage of Gall and Garsiel, which already included the identification of the user-selected idea type attribute of the document, would further include social media articles displayed in the manner of Novick. Thus, the combination of Gall, Garsiel, and Novick at least teaches and/or suggests the claimed limitation “wherein the published document indicates an identification of an author of the document, an identification of the user-selected idea type attribute of the document, a metric indicating a percentage of shared ideas between an author of the document on the social network application and a reader of the document on the social network application,” rendering it obvious. 
Gall, Garsiel, and Novick are analogous art because they are from the “same field of endeavor,” namely that of webpage design. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gall, Garsiel, and Novick before him or her to modify the webpage of Gall and Garsiel to include the content display of Novick.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Gall and Garsiel teaches the “base device” for generating a webpage. Further, Novick teaches the “known technique” of displaying particular information in a webpage that is applicable to the base device of Gall and Garsiel. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the addition of particular content to a webpage is notoriously well-known in the art and, thus, highly predictable. 

The combination of Gall, Garsiel, and Novick does not appear to explicitly disclose “receiving, from the client device, a content search query related to the content of the user- selected supporting idea type attribute, providing, to the client device, a search result in response to receiving the content search query; the search result comprising a plurality of existing content related to the user-selected supporting idea type attribute, and a corresponding supporting idea type attribute, the existing content being based on previously generated documents using the structured document template; identifying a user-selected existing content based on receiving, from the client device, a selection of one of the plurality of existing content from the search result; and in response to receiving the selection of the one of the plurality of existing content from the search result, incorporating the user-selected existing content and the corresponding supporting idea type attribute in the tree structure of the document.”
However, Fortuna discloses “receiving, from the client device, a content search query related to the content of the user- selected supporting idea type attribute” (Fortuna ¶ 110) where a search engine receive a user request for new attributes. These constitutes “ideas” because they relate to concepts such as cars. (Fortuna ¶ 50). Additionally, Fortuna discloses “providing, to the client device, a search result in response to receiving the content search query, the search result comprising a plurality of existing content related to the user-selected supporting idea type attribute, and a corresponding supporting idea type attribute” (Fortuna ¶¶ 110-112) by providing the search results from pre-existing attributes including one or more attributes that are suggestions (i.e., corresponding supporting idea type attributes). Further, Fortuna discloses “the existing content being based on previously generated documents using the structured document template.” (Fortuna ¶ 111, first sentence). Moreover, Fortuna discloses “identifying a user-selected existing content based on receiving, from the client device, a selection of one of the plurality of existing content from the search result” (Fortuna ¶ 114) by selecting attributes based on user input. Finally, Fortuna discloses “in response to receiving the selection of the one of the plurality of existing content from the search result, incorporating the user-selected existing content and the corresponding supporting idea type attribute in the tree structure of the document” (Fortuna ¶ 115) by adding the attributes to document.
Gall, Garsiel, Novick, and Fortuna are analogous art because they are from the “same field of endeavor,” namely that of processing structured data such as websites. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gall, Garsiel, Novick, and Fortuna before him or her to modify the attributes of Gall and Garsiel to include the keyword searching of Fortuna.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Gall, Garsiel, and Novick teaches the “base device” for generating documents based on attributes and templates. Further, Fortuna teaches the “known technique” for allowing a user to search for attributes that is applicable to the base device of Gall, Garsiel, and Novick. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 11, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Gall, Garsiel, Novick, and Fortuna comprises computer hardware (Gall ¶ 58) software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a non-transitory computer readable medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Gall, Garsiel, Novick, and Fortuna comprises computer software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 3 and 13, the combination of Gall, Garsiel, Novick, and Fortuna discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Gall, Garsiel, Novick, and Fortuna discloses “presenting a plurality of supporting idea type attributes of the structured document template; receiving the user-selected supporting idea type attribute selected from the plurality of supporting idea type attributes” (Gall ¶ 27) by presenting to the user the template data and receiving user edits or acceptance of the template data. Further, the combination of Gall, Garsiel, Novick, and Fortuna discloses “validating the tree structure of the document based on the user-selected idea type attribute and the content of the user-selected supporting idea type attribute” (Garsiel 9, Parser-Lexer combination) by performing a lexical analysis on the document to verify that it contains valid data, which one of ordinary skill in the art would recognize would be the template data of Gall.

Regarding claims 4 and 14, the combination of Gall, Garsiel, Novick, and Fortuna discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Gall, Garsiel, Novick, and Fortuna discloses “receiving a keyword search query related to the content of the user-selected supporting idea type attribute” (Fortuna ¶ 61) by receiving a search query. In addition, the combination of Gall, Garsiel, Novick, and Fortuna discloses “providing one or more keywords in response to receiving the keyword search query.” (Fortuna ¶ 62). Further, the combination of Gall, Garsiel, Novick, and Fortuna discloses “receiving a selected keyword from the one more keywords” (Fortuna ¶ 67) by receiving a grouping selection of the returned keyword data. Finally, the combination of Gall, Garsiel, Novick, and Fortuna discloses “adding the selected keyword to a keyword attribute for the … type attribute” (Fortuna ¶ 67) by adding the data to the table, which is a type attribute.

Regarding claims 7 and 17, the combination of Gall, Garsiel, Novick, and Fortuna discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Gall, Garsiel, Novick, and Fortuna discloses “receiving user-selected existing content from the search result.” (Fortuna ¶ 114). Further, the combination of Gall, Garsiel, Novick, and Fortuna discloses “tagging the user-selected existing content from the search result with a keyword from the content search query as search result metadata, the search result metadata associating the keyword with the user-selected existing content” (Fortuna ¶¶ 139-140) by adding the metadata “year” to the document (Fortuna ¶ 140) and indicating that such metadata is defined through HTML tags (i.e., is tagged, Fortuna ¶ 139).

Regarding claims 8 and 18, the combination of Gall, Garsiel, Novick, and Fortuna discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Gall, Garsiel, Novick, and Fortuna discloses “forming a graphical user interface that is configured to allow content to be edited in a published format.” (Gall ¶ 34). Further, the combination of Gall, Garsiel, Novick, and Fortuna discloses “receiving an input in the graphical user interface, the input indicating a change in the content” (Gall ¶27) by receiving user edits to the template data. Moreover, the combination of Gall, Garsiel, Novick, and Fortuna discloses “validating the change based on the taxonomy rules” (Garsiel 9, Parser-Lexer combination) by validating the document based on the lexical analysis, which are also taxonomy rules. Finally, the combination of Gall, Garsiel, Novick, and Fortuna discloses “in response to the validating, updating the tree structure based on the change; and updating the document based on the updated tree structure” (Gall ¶ 27) by rendering the website, which cannot be done without the validation step, thus making it “in response to the validating.”

Regarding claim 10, the combination of Gall, Garsiel, Novick, and Fortuna discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Gall, Garsiel, Novick, and Fortuna discloses “wherein the taxonomy rules comprise content rules that map the supporting idea type attribute to the idea type attribute” (Gall ¶ 24) where the mappings (i.e., the taxonomy rules) map the template containing the template data (i.e., the supporting idea type attributes) to the business attribute (i.e., the idea type attribute). 

Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Gall in view of Garsiel, Novick, and Fortuna as applied to claims 1 and 11 above, and further in view of Hackmann et al., US Publication 2012/0254719 (hereinafter Hackmann).

Regarding claims 2 and 12, the combination of Gall, Garsiel, Novick, and Fortuna discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Gall, Garsiel, Novick, and Fortuna does not appear to explicitly disclose “wherein identifying the supporting idea type attribute further comprises: indicating that the supporting idea type attribute is required based on the user-selected idea type attribute and the taxonomy rules.”
However, Hackmann a document mapping system “wherein identifying the supporting idea type attribute further comprises: indicating that the supporting idea type attribute is required based on the user-selected idea type attribute and the taxonomy rules” (Hackmann ¶ 2) by identifying required attributes based on relationships defined by the schema.
Gall, Garsiel, Novick, Fortuna, and Hackmann are analogous art because they are from the “same field of endeavor,” namely that of processing markup language. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gall, Garsiel, Novick, Fortuna, and Hackmann before him or her to modify the validation of Gall, Garsiel, Novick, and Fortuna to include the indication of required attributes of Hackmann.
The motivation for doing so would have been to ensure that the documents present and include valid data. 

Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Gall in view of Garsiel, Novick, and Fortuna as applied to claims 1 and 11 above, and further in view of Colligan et al.; Special Edition Using Microsoft Office FrontPage 2003; 2004; Que Publishing; Pages 50-64 (hereinafter Colligan).

Regarding claims 9 and 19, the combination of Gall, Garsiel, Novick, and Fortuna discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Gall, Garsiel, Novick, and Fortuna “receiving an input …, the input indicating a change in the tree structure” (Gall ¶ 27) by receiving user edits to the template data, which include structural changes that would affect the render tree. Further, the combination of Gall, Garsiel, Novick, and Fortuna discloses “validating the change based on the taxonomy rules” (Garsiel 9, Parser-Lexer combination) by validating the document based on the lexical analysis, which are also taxonomy rules. Finally, the combination of Gall, Garsiel, Novick, and Fortuna discloses “in response to the validating, updating the tree structure based on the change; and updating the document based on the updated tree structure” (Gall ¶ 27) by rendering the website, which cannot be done without the validation step, thus making it “in response to the validating.”
The combination of Gall, Garsiel, Novick, and Fortuna does not appear to explicitly disclose “forming a graphical user interface comprising a first pane, a second pane, and a third pane, the first pane comprising a chart view illustrating the tree structure, the second pane comprising a reader view illustrating the document, the third pane comprising an authoring view illustrating the structured document template; causing a display of at least two panes of the graphical user interface; receiving an input in the chart view, the input indicating a change in the tree structure.” (Emphasis added).
However, Colligan discloses “forming a graphical user interface comprising a first pane, a second pane, and a third pane, the first pane comprising a chart view illustrating a tree structure, the second pane comprising a reader view illustrating the document, the third pane comprising an authoring view illustrating the structured document template” (Colligan 54, Fig. 3.4) by illustrating a user interface for editing a website containing a tree view pane (i.e., the Folders View) along the left side of the screen, a reader view pane in the form of the Design view, and an authoring view pane in the form of the Code view. Additionally, Colligan discloses “causing a display of at least two panes of the graphical user interface.” (Colligan 42. Fig. 3.4). Finally, Colligan discloses “receiving an input in the chart view, the input indicating a change in the tree structure” (Colligan 56, Folders View) by receiving input in the Folders view that allows a user to move or add data to the website, thereby indicating a change in the tree structure. 
One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when the specific user interface of Colligan was combined with Gall, Garsiel, Novick, and Fortuna, the render tree of Gall, Garsiel, Novick, and Fortuna would replace the folder tree of Colligan.
Gall, Garsiel, Novick, Fortuna, and Colligan are analogous art because they are from the “same field of endeavor,” namely that of website rendering. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gall, Garsiel, Novick, Fortuna, and Colligan before him or her to modify the user interface of Gall, Garsiel, Novick, and Fortuna to include the specific panes of Colligan.
The motivation for doing so would have been that providing all three views is considered a “powerful,” and therefore, advantageous, feature to have. (Colligan 50, About FrontPage Views). 


	Response to Arguments
Applicant’s arguments filed July 14, 2022, with respect to the objections to claims 1, 11, and 20 have been fully considered and are persuasive. The objections of claims 1, 11, and 20 has been withdrawn. 

Applicant's remaining arguments filed July 14 ,2022 have been fully considered but they are not persuasive.

Regarding the rejection of claims 1-4, 7-14, and 18-20 under 35 U.S.C. § 112(a), Applicant points to Fig. 15 for support. (Remarks 10). Specifically, Applicant points Fig. 15’s display of “‘0.73% shared ideas’ between a reader ‘Mike Bloomberg’ as displayed in the ‘Reader View’ panel from the author ‘Sean M Everett’ operating the ‘authoring platform system 112.’” (Remarks 10-11). The examiner disagrees.

Nothing that the examiner can find in the specification indicates that “Mike Bloomberg” is a reader while “Sean M Everett” is the author. Instead, these are merely names that are never referenced in the specification outside of the drawings and even lack reference numerals. Further, the name “Mike Bloomberg” does not appear to be in the “Reader View” panel as argued. The present specification states that the “Reader View” is element 1502. (Spec. ¶ 96). As can be seen in Fig. 15, element 1502 clearly points to only the image area. Thus, while Fig. 15 does support “a metric indicating a percentage of shared ideas,” nothing indicates that this metric is “between an author of the document on the social network application and a reader of the document on the social network application.” Instead, it merely indicates a the percentage of shared ideas related to Mike Bloomberg, whomever that may be. Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claim 1 under 35 U.S.C. § 103, Applicant argues that none of Gall, Garsiel, or Novick teach the newly added claims. (Remarks 11-13). Applicant’s argument is unpersuasive because Applicant does not address Fortuna, which was previously shown to teach the majority of these limitations. 

Regarding the rejections of claims 2-4, 7-14, and 18-20 under 35 U.S.C. § 103, Applicant argues that these claims are allowable for either the same reasons as claim 1 or for depending on such a claim. (Remarks 13-14). Applicant’s argument is unpersuasive for the reasons discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “social network;” July 9, 2018; Dictionary.com; Page 1.